Citation Nr: 1524433	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-09 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to a compensable evaluation for callus of the left heel status post cautery.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right leg disorder.

5.  Entitlement to service connection for a radial nerve injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran's DD 214 shows active duty service from January 1981 to July 1983 and indicates that the Veteran had nearly 4 years of prior active duty service.  Review of his service treatment records show that he underwent an enlistment examination for the United States Navy in November 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board received notice of the Veteran's August 2013 death in December 2014.  However, the Veteran had submitted a written withdrawal of the above listed claims on appeal in May 2013, prior to his death.  As such, the Board will discuss the Veteran's withdrawal of his appeal in the decision below.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
 

FINDING OF FACT

In May 2013, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to withdraw all pending appeals.


CONCLUSION OF LAW

The criteria for withdrawal of all pending appeals by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In the present case, after submitting his signed VA form 9, but prior to the promulgation of a decision by the Board, the Veteran submitted a signed form dated May 2013 indicating that he wished to withdraw all pending appeals.  Although the Veteran's service representative filed a May 2014 statement requesting a decision on all issues, the issues had already been withdrawn by the Veteran.  Hence, with regard to the issues of entitlement to a compensable evaluation for bilateral hearing loss, entitlement to a compensable evaluation for callus of the left heel, and entitlement to service connection for a low back disorder, a right leg disorder, and a radial nerve injury, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


